NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN INTERCREDITOR
AGREEMENT (AS THE SAME MAY BE AMENDED OR OTHERWISE MODIFIED FROM TIME TO TIME
PURSUANT TO THE TERMS THEREOF, THE “INTERCREDITOR AGREEMENT”), DATED AS OF
SEPTEMBER 28, 2007, AMONG HERCULES TECHNOLOGY GROWTH CAPITAL, INC. (THE
“LENDER”) AND EACH OF IROQUOIS CAPITAL LP, CRANSHIRE CAPITAL, L.P., PORTSIDE
GROWTH AND OPPORTUNITY FUND AND ROCKMORE INVESTMENT MASTER FUND LTD (THE
“SUBORDINATED CREDITORS”). EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT APPLICABLE TO A “SUBORDINATED CREDITOR” (AS SUCH TERM IS DEFINED IN
THE INTERCREDITOR AGREEMENT), AS IF SUCH HOLDER WERE AN ORIGINAL SIGNATORY
THERETO AS A SUBORDINATED CREDITOR FOR ALL PURPOSES OF THE INTERCREDITOR
AGREEMENT.


Original Issue Date: October 25, 2004
Original Conversion Price (subject to adjustment herein): $2.29 [Note:
Conversion Price reduced to $1.15 per antidilution provisions as a result of the
September 30, 2006 Preferred Stock financing.]
As Amended and Restated: $0.70


$_______________


AMENDED AND RESTATED VARIABLE RATE
SECURED SUBORDINATED CONVERTIBLE DEBENTURE
 
1

--------------------------------------------------------------------------------



THIS AMENDED AND RESTATED VARIABLE RATE SECURED SUBORDINATED CONVERTIBLE
DEBENTURE (this “Debenture”) is one of a series of duly authorized and issued
Amended and Restated Variable Rate Secured Subordinated Convertible Debentures
of Diomed Holdings, Inc., a Delaware corporation, having a principal place of
business at One Dundee Park, Andover, MA 01810 (the “Company”), which amend,
supplement, modify and completely restate and supersede the Variable Rate
Convertible Debentures, due October 25, 2008 (collectively, the “Original
Debentures”) initially issued on October 25, 2004.


FOR VALUE RECEIVED, the Company promises to pay to ________________________ or
its registered assigns (the “Holder”), the principal sum of $_______________ on
October 25, 2008 or such earlier date as the Debentures are required or
permitted to be repaid as provided hereunder (the “Maturity Date”), in cash or
in Common Stock, subject to the terms and conditions herein, and to pay interest
to the Holder on the aggregate unconverted and then outstanding principal amount
of this Debenture in accordance with the provisions hereof. This Debenture is
subject to the following additional provisions:


Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms that are used herein
and defined in the UCC shall have the meanings given to them in the UCC, (b)
capitalized terms not otherwise defined herein have the meanings given to such
terms in the Purchase Agreement and (c) the following terms shall have the
following meanings:


“2007 Loan Agreement” means the Loan and Security Agreement, dated as of
September 28, 2007, by and among the Company, Diomed, Inc., a Delaware
corporation and each of their respective subsidiaries that is or becomes a
“Borrower” thereunder, and Hercules Technology Growth Capital, Inc., a Maryland
corporation.


“2007 Loan Documents” shall have the meaning given to the term “Loan Documents”
in the 2007 Loan Agreement.


“777 Patent Litigation” means litigation relating to the Borrowers’ patent
infringement case against AngioDynamics, Inc, and Vascular Solutions, Inc.
relating to ‘777 patent, Civil Action No. 04-10019-NMG (consolidated) filed in
the United States District Court for the District of Massachusetts.


“Alternate Consideration” shall have the meaning set forth in Section 6(e)(ii).


“Borrowers” shall mean the Company and Diomed, Inc., a Delaware corporation, a
wholly-owned subsidiary of the Company.


“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
 
2

--------------------------------------------------------------------------------



“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company, or (ii) a replacement at one time or within a
three year period of more than one-half of the members of the Company’s board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (iii) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(ii).


“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the closing bid price of the Common Stock for such date (or
the nearest preceding date) on the Trading Market on which the Common Stock is
then listed or quoted as reported by Bloomberg Financial L.P. (based on a
Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time); (b)  if the
Common Stock is not then listed or quoted on a Trading Market and if prices for
the Common Stock are then quoted on the OTC Bulletin Board, the closing bid
price of the Common Stock for such date (or the nearest preceding date) on the
OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted on the
OTC Bulletin Board and if prices for the Common Stock are then reported in the
“Pink Sheets” published by the National Quotation Bureau Incorporated (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Purchasers and
reasonably acceptable to the Company.
 
“Collateral” has the meaning specified therefor in the Pledge and Security
Agreement.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.


“Conversion Date” shall have the meaning set forth in Section 5(a) hereof.
 
3

--------------------------------------------------------------------------------


 
“Conversion Price” shall have the meaning set forth in Section 5(b).
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
Debentures or as payment of interest in accordance with the terms hereof.


“Copyrights” has the meaning specified therefor in the Pledge and Security
Agreement.


“Copyright License” has the meaning specified therefor in the Pledge and
Security Agreement.


“Dilutive Issuance” shall have the meaning set forth in Section 6(b) hereof.


  “Effectiveness Period” shall have the meaning given to such term in the
Registration Rights Agreement.


“Equity Conditions” shall mean, during the period in question, (i) the Company
shall have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Conversion Notices, if any, (ii) all
liquidated damages and other amounts owing in respect of the Debentures shall
have been paid; (iii) there is an effective Registration Statement pursuant to
which the Holder is permitted to utilize the prospectus thereunder to resell all
of the shares issuable pursuant to the Transaction Documents (and the Company
believes, in good faith, that such effectiveness will continue uninterrupted for
the foreseeable future), (iv) the Common Stock is trading on the Trading Market
and all of the shares issuable pursuant to the Transaction Documents are listed
for trading on a Trading Market (and the Company believes, in good faith, that
trading of the Common Stock on a Trading Market will continue uninterrupted for
the foreseeable future), (v) there is a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the shares issuable pursuant to the Transaction Documents, (vi) there is then
existing no Event of Default or event which, with the passage of time or the
giving of notice, would constitute an Event of Default and (vii) all of the
shares issued or issuable pursuant to the transaction documents in full,
ignoring for such purposes any conversion or exercise limitation therein, would
not violate the limitations set forth in Section 5(c)(ii) and (ix) no public
announcement of a pending or proposed Fundamental Transaction, Change of Control
Transaction or acquisition transaction has occurred that has not been
consummated.


“Event of Default” shall have the meaning set forth in Section 9.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fundamental Transaction” shall have the meaning set forth in Section 6(e)(iii)
hereof.
 
4

--------------------------------------------------------------------------------


 
“Forced Conversion” shall have the meaning set forth in Section 7(d).
 
“Forced Conversion Notice” shall have the meaning set forth in Section 7(d).


“Force Conversion Notice Date” shall have the meaning set forth in Section 7(d).


“Subsidiary Guaranty” means the Guaranty, dated as of September 28, 2007, made
by Diomed, Inc., in favor of the Secured Parties.


“Intercreditor Agreement” means the Intercreditor Agreement, dated as of
September 28, 2007, by and among the Company, Diomed, Inc., the Lender and each
holder of Debentures as of September 28, 2007 and their respective successors
and assigns.


“Interest Conversion Rate” means 90% of the least of (a) the average of the 5
Closing Prices immediately prior to the applicable Interest Payment Date (b) the
average of the 4 Closing Prices immediately prior to the applicable Interest
Payment Date, (c) the average of the 3 Closing Prices immediately prior to the
applicable Interest Payment Date, (d) the average of the 2 Closing Prices
immediately prior to the applicable Interest Payment Date and (e) the Closing
Price immediately prior to the applicable Interest Payment Date.
 
“Judgment” means any judgment of the United States District Court for the
District of Massachusetts or any successor court in respect of the 777 Patent
Litigation.


“Late Fees” shall have the meaning set forth in the second paragraph to this
Debenture.


“Lender” means Hercules Growth Capital, Inc., its successors and assigns, as the
Lender under the 2007 Loan Documents.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of law or otherwise, against any
property, any conditional sale or other title retention agreement, and any lease
in the nature of a security interest.


“Mandatory Prepayment Amount” for any Debentures shall equal the sum of (i) the
greater of: (A) 130% of the principal amount of Debentures to be prepaid, plus
all accrued and unpaid interest thereon, or (B) the principal amount of
Debentures to be prepaid, plus all other accrued and unpaid interest hereon,
divided by the Conversion Price on (x) the date the Mandatory Prepayment Amount
is demanded or otherwise due or (y) the date the Mandatory Prepayment Amount is
paid in full, whichever is less, multiplied by the Closing Price on (x) the date
the Mandatory Prepayment Amount is demanded or otherwise due or (y) the date the
Mandatory Prepayment Amount is paid in full, whichever is greater, and (ii) all
other amounts, costs, expenses and liquidated damages due in respect of such
Debentures.
 
5

--------------------------------------------------------------------------------


 
“Market Price” shall mean $1.91, subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of the Purchase Agreement.


“Maturity Conversion” shall have the meaning set forth in Section 7(c)(iii).


“Maturity Conversion Notice” shall have the meaning set forth in Section
7(c)(iii).


“Maturity Conversion Notice Date” shall have the meaning set forth in Section
7(c)(iii).


“Maturity Conversion Price” shall have the meaning set forth in Section
7(c)(iii).


“Optional Redemption” shall have the meaning set forth in Section 7(a).


“Optional Redemption Amount” shall mean the sum of (i) 110% of the principal
amount of the Debenture then outstanding, (ii) accrued but unpaid interest and
(iii) all liquidated damages and other amounts due in respect of the Debenture.


“Optional Redemption Notice” shall have the meaning set forth in Section 7(a).


“Optional Redemption Notice Date” shall have the meaning set forth in Section
7(a).


“Original Issue Date” shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments which may be issued to evidence such Debenture.


“Patent License” has the meaning specified therefor in the Pledge and Security
Agreement.


“Patents” has the meaning specified therefor in the Pledge and Security
Agreement.


“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.
 
6

--------------------------------------------------------------------------------



“Pledge and Security Agreement” means a Pledge and Security Agreement made by a
the Company in favor of the Holders, in form annexed hereto as Exhibit A,
securing the obligations of the Company under the Debentures and any other
Transaction Document and delivered to the Holders.


“Purchase Agreement” means the Securities Purchase Agreement, dated as of
September 28, 2004, to which the Company and the original Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, to which the Company and the original
Holder are parties, as amended, modified or supplemented from time to time in
accordance with its terms.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement, covering among other things the
resale of the Conversion Shares and naming the Holder as a “selling stockholder”
thereunder.


“Secured Obligations” shall have the meaning set forth in Section 2(a).


“Secured Parties” means the Holder and the other holders of Debentures, together
with their respective successors and assigns.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.


“Threshold Period” shall have the meaning given to such term in Section 7(d).


“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the American Stock Exchange, the New York Stock Exchange or the
Nasdaq National Market.
 
“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.
 
7

--------------------------------------------------------------------------------


 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg Financial L.P.
(based on a Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m. Eastern Time);
(b)  if the Common Stock is not then listed or quoted on a Trading Market and if
prices for the Common Stock are then quoted on the OTC Bulletin Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
listed or quoted on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by the National Quotation
Bureau Incorporated (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported; or (c) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the Holders and reasonably acceptable to the Company.


Section 2. Security. The Company grants to the Secured Parties a security
interest, in accordance with the terms of the Pledge and Security Agreement,
which shall be delivered simultaneously with this Debenture, in, all of its
right, title and interest in and to the Collateral as security for the prompt
payment in full of all obligations of the Company under the Debentures, whether
for principal, interest, costs, fees, expenses or otherwise and whether now or
hereafter existing (all of such obligations being the “Secured Obligations”).


a) Borrowers Remain Liable. Anything herein to the contrary notwithstanding: 


(i) each Borrower shall remain liable under the contracts and agreements to
which it is a party included in the Collateral to the extent set forth therein,
and shall perform all of its respective duties and obligations under such
contracts and agreements to the same extent as if the security interest granted
herein had not been made, and the Secured Parties shall not have any obligation
or liability under any contracts or agreements included in the Collateral by
reason of the security interest granted herein, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder;
 
(ii) each Borrower shall comply in all material respects with all laws relating
to the ownership and operation of the Collateral, including all registration
requirements under applicable laws, and shall pay when due all taxes, fees and
assessments imposed on or with respect to the Collateral, except to the extent
the validity thereof is being contested in good faith by appropriate proceedings
for which adequate reserves in accordance with GAAP have been set aside by the
Company; and
 
(iii) the exercise by the Secured Parties of any of their rights hereunder shall
not release the Borrowers from any of their duties or obligations under any such
contracts or agreements included in the Collateral.
 
8

--------------------------------------------------------------------------------



b) Authorization to Perfect Security Interests. Each Borrower hereby irrevocably
authorizes the Secured Parties at any time and from time to time to file in any
filing office in any UCC jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Borrower or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC, or
(ii) as being of an equal or lesser scope or with greater detail, and (b)
provide any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment.
Each Borrower agrees to furnish any such information to the Secured Parties
promptly upon request. Each Borrower also ratifies its authorization for the
Secured Parties to have filed in any UCC jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.
 
Section 3. Interest.
 
a) Payment of Interest in Cash or Kind. The Company shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture at the rate equal to the greater of (i) ten percent (10%) per
annum and (ii) 500 basis points plus the most recent 6-month LIBOR (London
Interbank Offered Rate), payable quarterly on March 31, June 30, September 30
and December 31, beginning on the first such date after the Original Issue Date
and on each Conversion Date (as to that principal amount then being converted),
on each Forced Conversion Date (as to that principal amount then being
converted), on each Optional Redemption Date and on the Maturity Date (except
that, if any such date is not a Business Day, then such payment shall be due on
the next succeeding Business Day) (each such date, an “Interest Payment Date”),
in cash or shares of Common Stock, or a combination of cash and shares of Common
Stock, at the Interest Conversion Rate, or a combination thereof; provided,
however, payment in shares of Common Stock may only occur if during the 20
Trading Days immediately prior to the applicable Interest Payment Date all of
the Equity Conditions have been met.
 
b) Company’s Election to Pay Interest in Kind. Subject to the terms and
conditions herein, the decision whether to pay interest hereunder in shares of
Common Stock or cash shall be at the discretion of the Company. Not less than 20
Trading Days prior to each Interest Payment Date (the “Interest Payment Notice
Date”), the Company shall provide the Holder with written notice of its election
to pay interest hereunder either in cash or shares of Common Stock (the Company
may indicate in such notice that the election contained in such notice shall
continue for later periods until revised) and the exact combination thereof.
Within 20 Trading Days prior to an Interest Payment Date, the Company’s election
(whether specific to an Interest Payment Date or continuous) shall be
irrevocable as to such Interest Payment Date. Subject to the aforementioned
conditions, failure to timely provide such written notice shall be deemed an
election by the Company to pay the interest on such Interest Payment Date in
cash. The Company’s determination of whether to pay interest in cash or shares
shall be applied ratably to the Holders.
 
9

--------------------------------------------------------------------------------


 
c) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year and shall accrue daily commencing on the Original Issue Date until payment
in full of the principal sum, together with all accrued and unpaid interest and
other amounts which may become due hereunder, has been made. Payment of interest
in shares of Common Stock shall otherwise occur pursuant to Section 5(d)(ii) and
only for purposes of the payment of interest in shares, the Interest Payment
Date shall be deemed the Conversion Date. Interest shall cease to accrue with
respect to any principal amount converted, provided that the Company in fact
delivers the Conversion Shares within the time period required by Section
5(d)(ii). Interest hereunder will be paid to the Person in whose name this
Debenture is registered on the records of the Company regarding registration and
transfers of Debentures (the “Debenture Register”). Except as otherwise provided
herein, if at any time the Company pays interest partially in cash and partially
in shares of Common Stock, then such payment shall be distributed ratably among
the Holders based upon the principal amount of Debentures held by each Holder.


d) Late Fee. All overdue accrued and unpaid interest to be paid hereunder shall
entail a late fee at the rate of 18% per annum (or such lower maximum amount of
interest permitted to be charged under applicable law) (“Late Fee”) which will
accrue daily, from the date such interest is due hereunder through and including
the date of payment. Notwithstanding anything to the contrary contained herein,
if on any Interest Payment Date the Company has elected to pay interest in
Common Stock and is not able to pay accrued interest in the form of Common Stock
because it does not then satisfy the conditions for payment in the form of
Common Stock set forth above, then, at the option of the Holder, the Company, in
lieu of delivering either shares of Common Stock pursuant to this Section 3 or
paying the regularly scheduled cash interest payment, shall deliver, within
three Trading Days of each applicable Interest Payment Date, an amount in cash
equal to the product of the number of shares of Common Stock otherwise
deliverable to the Holder in connection with the payment of interest due on such
Interest Payment Date and the highest Closing Price during the period commencing
on the Interest Payment Date and ending on the Trading Day prior to the date
such payment is made.


e) Prepayment. Except as otherwise set forth in this Debenture, the Company may
not prepay any portion of the principal amount of this Debenture without the
prior written consent of the Holder.


Section 4. Registration of Transfers and Exchanges.
 
a) Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.
 
10

--------------------------------------------------------------------------------


 
b) Investment Representations. This Debenture has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.


c) Reliance on Debenture Register. Prior to due presentment to the Company for
transfer of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.


Section 5. Conversion.
 
a) Voluntary Conversion. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be convertible into
shares of Common Stock at the option of the Holder, in whole or in part at any
time and from time to time (subject to the limitations on conversion set forth
in Section 5(c) hereof). The Holder shall effect conversions by delivering to
the Company the form of Notice of Conversion attached hereto as Annex A (a
“Notice of Conversion”), specifying therein the principal amount of Debentures
to be converted and the date on which such conversion is to be effected (a
“Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is received by the Company pursuant to Section 10(a) hereunder. To effect
conversions hereunder, the Holder shall not be required to physically surrender
Debentures to the Company unless the entire principal amount of this Debenture
plus all accrued and unpaid interest thereon has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Debenture in an amount equal to the applicable conversion. The Holder and
the Company shall maintain records showing the principal amount converted and
the date of such conversions. The Company shall deliver any objection to any
Notice of Conversion within 2 Business Days of receipt of such notice. The
Holder and any assignee, by acceptance of this Debenture, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Debenture, the unpaid and unconverted principal amount of this
Debenture may be less than the amount stated on the face hereof.
 
b) Conversion Price. The conversion price in effect on any Conversion Date shall
be equal to $0.70, subject to adjustment herein (the “Conversion Price”).
 
11

--------------------------------------------------------------------------------


 
c) Holder’s Restriction on Conversion.

a. The Holder shall not have the right to convert any portion of this Debenture,
pursuant to Section 5(a) or otherwise, to the extent that after giving effect to
such conversion, the Holder (together with the Holder’s affiliates), as set
forth on the applicable Notice of Conversion, would beneficially own in excess
of 4.99% of the number of shares of the Common Stock outstanding immediately
after giving effect to such conversion.  For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Debenture with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) conversion of the remaining, nonconverted
portion of this Debenture beneficially owned by the Holder or any of its
affiliates and (B) exercise or conversion of the unexercised or nonconverted
portion of any other securities of the Company (including, without limitation,
any other Debentures or the Warrants) subject to a limitation on conversion or
exercise analogous to the limitation contained herein beneficially owned by the
Holder or any of its affiliates.  Except as set forth in the preceding sentence,
for purposes of this Section 5(c), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. To the extent that the
limitation contained in this section applies, the determination of whether this
Debenture is convertible (in relation to other securities owned by the Holder)
and of which a portion of this Debenture is convertible shall be in the sole
discretion of such Holder. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination. For purposes of this Section
5(c), in determining the number of outstanding shares of Common Stock, the
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (x) the Company’s most recent Form 10-QSB or Form 10-KSB, as the case may be,
(y) a more recent public announcement by the Company or (z) any other notice by
the Company or the Company’s Transfer Agent setting forth the number of shares
of Common Stock outstanding.  Upon the written or oral request of the Holder,
the Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Debenture, by the Holder or its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported.
 
12

--------------------------------------------------------------------------------


 
b. The Company shall not effect any conversion of this Debenture pursuant to
Section 5(a) or otherwise, to the extent that after giving effect to such
conversion, the Holder (together with the Holder’s affiliates), as set forth on
the applicable Notice of Conversion, would beneficially own in excess of 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to such conversion.  For purposes of the foregoing sentence, the number
of shares of Common Stock beneficially owned by the Holder and its affiliates
shall include the number of shares of Common Stock issuable upon conversion of
this Debenture with respect to which the determination of such sentence is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (A) conversion of the remaining, nonconverted portion of this
Debenture beneficially owned by the Holder or any of its affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other Debentures
or the Warrants) subject to a limitation on conversion or exercise analogous to
the limitation contained herein beneficially owned by the Holder or any of its
affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 5(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act. To the extent that the limitation contained
in this section applies, the determination of whether this Debenture is
convertible (in relation to other securities owned by the Holder) and of which a
portion of this Debenture is convertible shall be in the sole discretion of such
Holder. To ensure compliance with this restriction, the Holder will be deemed to
represent to the Company each time it delivers a Notice of Conversion that such
Notice of Conversion has not violated the restrictions set forth in this
paragraph and the Company shall have no obligation to verify or confirm the
accuracy of such determination. For purposes of this Section 5(c), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-QSB or Form 10-KSB, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Company’s Transfer Agent setting forth the number of shares of Common
Stock outstanding.  Upon the written or oral request of the Holder, the Company
shall within two Trading Days confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding.  In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this
Debenture, by the Holder or its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported.
 
d) Mechanics of Conversion.
 
i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
shares of Common Stock issuable upon a conversion hereunder shall be determined
by the quotient obtained by dividing (x) the outstanding principal amount of
this Debenture to be converted as set forth in the applicable Notice of
Conversion by (y) the Conversion Price.
 
13

--------------------------------------------------------------------------------




ii. Delivery of Certificate Upon Conversion. Not later than three Trading Days
after any Conversion Date, the Company will deliver to the Holder (A) a
certificate or certificates representing the Conversion Shares which shall be
free of restrictive legends and trading restrictions (other than those required
by the Purchase Agreement) representing the number of shares of Common Stock
being acquired upon the conversion of Debentures (including, if so timely
elected by the Company, shares of Common Stock representing the payment of
accrued interest) and (B) a bank check in the amount of accrued and unpaid
interest (if the Company is required to pay accrued interest in cash). The
Company shall, if available and if allowed under applicable securities laws, use
its best efforts to deliver any certificate or certificates required to be
delivered by the Company under this Section electronically through the
Depository Trust Corporation or another established clearing corporation
performing similar functions.
 
iii. Failure to Deliver Certificates. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the fifth Trading Day after a Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return the certificates
representing the principal amount of Debentures tendered for conversion.
 
iv. Partial Liquidated Damages. If the Company fails for any reason to deliver
to the Holder such certificate or certificates pursuant to Section 5(d)(ii) by
the third Trading Day after the Conversion Date, the Company shall pay to such
Holder, in cash upon demand of such Holder, as liquidated damages and not as a
penalty, for each $1000 of principal amount being converted, $10 per Trading Day
(increasing to $20 per Trading Day after 10 Trading Days after such damages
begin to accrue) for each Trading Day after such third Trading Day until such
certificates are delivered. The Company’s obligations to issue and deliver the
Conversion Shares upon conversion of this Debenture in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Company or any violation or alleged violation of law by
the Holder or any other person, and irrespective of any other circumstance which
might otherwise limit such obligation of the Company to the Holder in connection
with the issuance of such Conversion Shares; provided, however, such delivery
shall not operate as a waiver by the Company of any such action the Company may
have against the Holder. In the event a Holder of this Debenture shall elect to
convert any or all of the outstanding principal amount hereof, the Company may
not refuse conversion based on any claim that the Holder or any one associated
or affiliated with the Holder of has been engaged in any violation of law,
agreement or for any other reason, unless, an injunction from a court, on
notice, restraining and or enjoining conversion of all or part of this Debenture
shall have been sought and obtained and the Company posts a surety bond for the
benefit of the Holder in the amount of 150% of the principal amount of this
Debenture outstanding, which is subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Holder to the extent it
obtains judgment. In the absence of an injunction precluding the same, the
Company shall issue Conversion Shares or, if applicable, cash, upon a properly
noticed conversion. Nothing herein shall limit a Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 9 herein for the
Company’s failure to deliver Conversion Shares within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief. The exercise of any such rights shall not
prohibit the Holders from seeking to enforce damages pursuant to any other
Section hereof or under applicable law.
 
14

--------------------------------------------------------------------------------


 
v. Failure to Timely Deliver Certificates Upon Conversion. In addition to any
other rights available to the Holder, if the Company fails for any reason to
deliver to the Holder such certificate or certificates pursuant to Section
5(d)(ii) by the third Trading Day after the Conversion Date, and if after such
third Trading Day the Holder is required by its brokerage firm to purchase (in
an open market transaction or otherwise) Common Stock to deliver in satisfaction
of a sale by such Holder of the Conversion Shares which the Holder anticipated
receiving upon such conversion (a “Buy-In”), then the Company shall (A) pay in
cash to the Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the Common Stock so purchased exceeds (y) the
product of (1) the aggregate number of shares of Common Stock that such Holder
anticipated receiving from the conversion at issue multiplied by (2) the actual
sale price of the Common Stock at the time of the sale (including brokerage
commissions, if any) giving rise to such purchase obligation and (B) at the
option of the Holder, either reissue Debentures in principal amount equal to the
principal amount of the attempted conversion or deliver to the Holder the number
of shares of Common Stock that would have been issued had the Company timely
complied with its delivery requirements under Section 5(d)(ii). For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of Debentures with
respect to which the actual sale price of the Conversion Shares at the time of
the sale (including brokerage commissions, if any) giving rise to such purchase
obligation was a total of $10,000 under clause (A) of the immediately preceding
sentence, the Company shall be required to pay the Holder $1,000. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In. Notwithstanding anything contained herein to
the contrary, if a Holder requires the Company to make payment in respect of a
Buy-In for the failure to timely deliver certificates hereunder and the Company
timely pays in full such payment, the Company shall not be required to pay such
Holder liquidated damages under Section 5(d)(iv) in respect of the certificates
resulting in such Buy-In.
 
15

--------------------------------------------------------------------------------


 
vi. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock solely for the purpose of issuance upon
conversion of the Debentures and payment of interest on the Debenture, each as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of persons other than the Holders, not less than such number of
shares of the Common Stock as shall (subject to any additional requirements of
the Company as to reservation of such shares set forth in the Purchase
Agreement) be issuable (taking into account the adjustments and restrictions of
Section 6) upon the conversion of the outstanding principal amount of the
Debentures and payment of interest hereunder. The Company covenants that all
shares of Common Stock that shall be so issuable shall, upon issue, be duly and
validly authorized, issued and fully paid, nonassessable and, if the
Registration Statement is then effective under the Securities Act, registered
for public sale in accordance with such Registration Statement.


vii. Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of the
Common Stock, but may if otherwise permitted, make a cash payment in respect of
any final fraction of a share based on the Closing Price at such time. If the
Company elects not, or is unable, to make such a cash payment, the Holder shall
be entitled to receive, in lieu of the final fraction of a share, one whole
share of Common Stock.


viii. Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of the Debentures shall be made without charge to the
Holders thereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificate, provided that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of such Debentures so
converted and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.
 
16

--------------------------------------------------------------------------------


 
Section 6. Certain Adjustments.
 
a) Stock Dividends and Stock Splits. If the Company, at any time while the
Debentures are outstanding: (A) shall pay a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company pursuant to this Debenture, including as interest thereon), (B)
subdivide outstanding shares of Common Stock into a larger number of shares, (C)
combine (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (D) issue by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before such event and of which the denominator shall be the number
of shares of Common Stock outstanding after such event. Any adjustment made
pursuant to this Section shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.
 
b) Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while Debentures are outstanding, shall offer, sell,
grant any option to purchase or offer, sell or grant any right to reprice its
securities, or otherwise dispose of or issue (or announce any offer, sale, grant
or any option to purchase or other disposition) any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share less than the then Conversion Price (“Dilutive
Issuance”), as adjusted hereunder (if the holder of the Common Stock or Common
Stock Equivalents so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which is
issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share which is less than the Conversion Price,
such issuance shall be deemed to have occurred for less than the Conversion
Price), then the Conversion Price shall be reduced to equal the effective
conversion, exchange or purchase price for such Common Stock or Common Stock
Equivalents (including any reset provisions thereof) at issue. Such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are issued
and this provision is invoked. The Company shall notify the Holder in writing,
no later than three business days following the issuance of any Common Stock or
Common Stock Equivalents subject to this section, indicating therein the
applicable issuance price, or of applicable reset price, exchange price,
conversion price and other pricing terms.
 
17

--------------------------------------------------------------------------------


 
c) Pro Rata Distributions. If the Company, at any time while Debentures are
outstanding, shall distribute to all holders of Common Stock (and not to
Holders) evidences of its indebtedness or assets or rights or warrants to
subscribe for or purchase any security, then in each such case the Conversion
Price shall be determined by multiplying such Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution by a fraction of which the denominator
shall be the Closing Price determined as of the record date mentioned above, and
of which the numerator shall be such Closing Price on such record date less the
then fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors in good faith and
considering the value to be received by the Company for the proceeds, if any, of
the exercise of the rights or issuance of the indebtedness giving rise to the
adjustment of the Conversion Price hereunder. In either case the adjustments
shall be described in a statement provided to the Holders of the portion of
assets or evidences of indebtedness so distributed or such subscription rights
applicable to one share of Common Stock. Such adjustment shall be made whenever
any such distribution is made and shall become effective immediately after the
record date mentioned above.
 
d) Calculations. All calculations under this Section 6 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 6, the number of shares of Common Stock outstanding as of a
given date shall be the sum of the number of shares of Common Stock (excluding
treasury shares, if any) outstanding.


e) Notice to Holders.


i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any of this Section 6, the Company shall promptly mail to each
Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment. If the
Company issues a variable rate security, despite the prohibition thereon in the
Purchase Agreement, the Company shall be deemed to have issued Common Stock or
Common Stock Equivalents at the lowest possible conversion or exercise price at
which such securities may be converted or exercised in the case of a Variable
Rate Transaction (as defined in the Purchase Agreement), or the lowest possible
adjustment price in the case of an MFN Transaction (as defined in the Purchase
Agreement).
 
18

--------------------------------------------------------------------------------


 
ii. Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Company is a party, any sale or
transfer of all or substantially all of the assets of the Company, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property; (E) the Company shall authorize the voluntary or
involuntary dissolution, liquidation or winding up of the affairs of the
Company; then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of the Debentures, and shall
cause to be mailed to the Holders at their last addresses as they shall appear
upon the stock books of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided, that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. Holders are entitled to convert Debentures during the 20-day
period commencing the date of such notice to the effective date of the event
triggering such notice.
 
iii. Fundamental Transaction. If, at any time while this Debenture is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this
Debenture, the Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder’s right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(c) and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
19

--------------------------------------------------------------------------------


 
iv. Exempt Issuance. Notwithstanding the foregoing, no adjustment will be made
under this Section 6 in respect of an Exempt Issuance.


Section 7. Redemption and Forced Conversion.


a) Optional Redemption at Election of Company. Subject to the provisions of this
Section 7, if at any time after the 1 year anniversary of the Effective Date
each of the Closing Prices during any 20 consecutive Trading Day period is less
than the then Conversion Price (such period commencing only after such
anniversary date, such period the “Redemption Threshold Period”), the Company
may, within 1 Trading Day of any Redemption Threshold Period, deliver a notice
to the Holders (an “Optional Redemption Notice” and the date such notice is
deemed delivered hereunder, the “Optional Redemption Notice Date”) of its
irrevocable election to redeem on the 20th Trading Day following the Optional
Redemption Notice Date (such date, the “Optional Redemption Date” and such
redemption, the “Optional Redemption”) all of the then outstanding Debentures,
for an amount, in cash, equal to the Optional Redemption Amount. The Optional
Redemption Amount is due in full on the Optional Redemption Date. The Company
may only effect an optional redemption if during the Redemption Threshold Period
through to the Optional Redemption Date, each of the Equity Conditions shall
have been met. If any of the Equity Conditions shall cease to be satisfied at
any time during the required period, then the Holder may elect to nullify the
Optional Redemption Notice by notice to the Company within 3 Trading Days after
the first day on which any such Equity Condition has not been met (provided that
if, by a provision of the Transaction Documents the Company is obligated to
notify the Holder of the non-existence of an Equity Condition, such notice
period shall be extended to the third Trading Day after proper notice from the
Company) in which case the Optional Redemption Notice shall be null and void,
ab initio. Any election by the Company under this Section 7(a) shall require the
redemption of all Debentures.
 
20

--------------------------------------------------------------------------------


 
b) Redemption Procedure. The payment of cash pursuant to an Optional Redemption
shall be made on the Optional Redemption Date. If any portion of the cash
payment for an Optional Redemption shall not be paid by the Company by the
respective due date, interest shall accrue thereon at the rate of 18% per annum
(or the maximum rate permitted by applicable law, whichever is less) until the
Optional Redemption Amount, plus all amounts owing thereon is paid in full.
Alternatively, if any portion of the Optional Redemption Amount remains unpaid
after such date, the Holders may elect, by written notice to the Company given
at any time thereafter, to invalidate ab initio such redemption, notwithstanding
anything herein contained to the contrary, and, with respect the failure to
honor the Optional Redemption, the Company shall have no further right to
exercise such Optional Redemption. The Holder may elect to convert the
outstanding principal amount of the Debenture pursuant to Section 5 prior to
actual payment in cash for any redemption under this Section 7 by fax delivery
of a Notice of Conversion to the Company. The Company covenants and agrees that
it will honor all Conversion Notices tendered from the time of delivery of the
Optional Redemption Notice through the date all amounts owing thereon are due
and paid in full.
 
c) Forced Conversion.


i. Notwithstanding anything herein to the contrary, if after the 1 year
anniversary of the Effective Date each of the Closing Prices for any 20
consecutive Trading Days (such period commencing only after such anniversary
date, such period the “Conversion Threshold Period”)) equals or exceeds 175% of
the then Conversion Price, the Company may, within 1 Trading Day of the end of
any Conversion Threshold Period, deliver a notice to the Holder (a “Forced
Conversion Notice” and the date such notice is received by the Holder, the
“Forced Conversion Notice Date”) to cause the Holder to immediately convert all
or part of the then outstanding principal amount of Debentures pursuant to
Sections 5(a) and 5(b). The Company may only effect a Forced Conversion Notice
if all of the Equity Conditions are met through the Conversion Threshold Period
until the date of the applicable Forced Conversion. Any Forced Conversion shall
be applied ratably to all Holders based on their initial purchases of Debentures
pursuant to the Purchase Agreement.
 
21

--------------------------------------------------------------------------------


 
ii. Notwithstanding anything herein to the contrary, if during the period
beginning on the 80th Trading Day prior to the Maturity Date until the 60th
Trading Day prior to the Maturity Date the average daily trading volume of the
Common Stock equals or exceeds 65,000 (subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement)
(such period the “Maturity Threshold Period”), the Company may, within 1 Trading
Day of the end of such Threshold Period, deliver a notice to the Holder (a
“Maturity Conversion Notice” and the date such notice is received by the Holder,
the “Maturity Conversion Notice Date”) to cause the Holder to immediately
convert all of the then outstanding principal amount of Debentures pursuant to
Section 5(a) (the “Maturity Conversion”); provided, however, the conversion
price for such Maturity Conversion shall be equal to the lesser of (x) the then
Conversion Price and (y) 90% of the average of the VWAPs for the 20 Trading Days
immediately prior to the Maturity Date (the “Maturity Conversion Price”). The
Company may only effect a Maturity Conversion Notice if all of the Equity
Conditions are met through the Threshold Period until the date of the applicable
Maturity Conversion. Any Maturity Conversion shall be applied ratably to all
Holders based on their initial purchases of Debentures pursuant to the Purchase
Agreement.


Section 8. Negative Covenants. So long as 10% of the principal amount of this
Debenture is outstanding, the Company will not and will not permit any of its
Subsidiaries to directly or indirectly:
 
a) enter into, create, incur, assume or suffer to exist any indebtedness or
liens of any kind, on or with respect to any of its property or assets now owned
or hereafter acquired or any interest therein or any income or profits therefrom
that is senior to, or pari passu with, in any respect, the Company’s obligations
under the Debentures,  excluding purchase money security interests granted to
suppliers to the Company and any of the foregoing that are made in the ordinary
course of business of the Company and its Subsidiaries;
 
b) amend its certificate of incorporation, bylaws or to her charter documents so
as to adversely affect any rights of the Holder;


c) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or other equity
securities other than as to the Conversion Shares to the extent permitted or
required under the Transaction Documents or as otherwise permitted by the
Transaction Documents; or


d) enter into any agreement with respect to any of the foregoing.
 
Section 9. Events of Default.


a) “Event of Default,” wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


i. any default in the payment of (A) the principal of amount of any Debenture,
or (B) interest (including Late Fees) on, or liquidated damages in respect of,
any Debenture, in each case free of any claim of subordination, as and when the
same shall become due and payable (whether on a Conversion Date or the Maturity
Date or by acceleration or otherwise) which default, solely in the case of an
interest payment or other default under clause (B) above, is not cured, within 3
Trading Days;
 
22

--------------------------------------------------------------------------------



ii. the Company shall fail to observe or perform any other covenant or agreement
contained in this Debenture, the Pledge and Security Agreement or any of the
other Transaction Documents (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion
which breach is addressed in clause (xii) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Trading Days after notice
of such default sent by the Holder or by any other Holder and (B)10 Trading Days
after the Company shall become or should have, with the exercise of reasonable
care, become aware of such failure;


iii. a default or event of default shall occur under (A) any of the Transaction
Documents other than the Debentures, (B) any 2007 Loan Document (including the
2007 Loan Agreement) or (C) any other material agreement, lease, document or
instrument to which the Company or any Subsidiary is bound and which is not
covered during the applicable cure period;


iv. any representation or warranty made herein, in the Pledge and Security
Agreement, the Subsidiary Guaranty, any other Transaction Document, in any
written statement pursuant hereto or thereto, or in any other report, financial
statement or certificate made or delivered to the Holder or any other holder of
Debentures shall be untrue or incorrect in any material respect as of the date
when made or deemed made;


v. (i) the Company or any of its Subsidiaries shall commence, or there shall be
commenced against the Company or any such Subsidiary, a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary thereof or (ii) there is commenced against the Company or any
Subsidiary thereof any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or (iii) the Company or any
Subsidiary thereof is adjudicated by a court of competent jurisdiction insolvent
or bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or (iv) the Company or any Subsidiary thereof suffers any
appointment of any custodian or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
(v) the Company or any Subsidiary thereof makes a general assignment for the
benefit of creditors; or (vi) the Company shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or (vii) the Company or any Subsidiary thereof shall call a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (viii) the Company or any Subsidiary thereof
shall by any act or failure to act expressly indicate its consent to, approval
of or acquiescence in any of the foregoing; or (ix) any corporate or other
action is taken by the Company or any Subsidiary thereof for the purpose of
effecting any of the foregoing;
 
23

--------------------------------------------------------------------------------


 
vi. the Company or any Subsidiary shall default in any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of the Company in an amount
exceeding $150,000, whether such indebtedness now exists or shall hereafter be
created and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;


vii. the Common Stock shall not be eligible for quotation on or quoted for
trading on a Trading Market and shall not again be eligible for and quoted or
listed for trading thereon within five Trading Days;


viii. the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction, shall agree to sell or dispose of all or in excess of
40% of its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction) or shall redeem or repurchase more
than a de minimis number of its outstanding shares of Common Stock or other
equity securities of the Company (other than redemptions of Conversion Shares
and repurchases of shares of Common Stock or other equity securities of
departing officers and directors of the Company; provided such repurchases shall
not exceed $100,000, in the aggregate, for all officers and directors during the
term of this Debenture) or the Company or any of its Subsidiaries shall sell,
pledge, dispose of or otherwise encumber any of its respective Intellectual
Property Rights; provided, however, that nothing contained in this subsection
9(a)(viii) shall be deemed to limit the Company’s ability to license its
Intellectual Property or abandon or discontinue prosecution of any of its
Intellectual Property in the ordinary course of its business;


ix. a Registration Statement shall not have been declared effective by the
Commission on or prior to the 180th calendar day after the Closing Date or any
other or any other Event (as defined in the Registration Rights Agreement);
 
24

--------------------------------------------------------------------------------


 
x. if, during the Effectiveness Period (as defined in the Registration Rights
Agreement), the effectiveness of the Registration Statement lapses for any
reason or the Holder shall not be permitted to resell Registrable Securities (as
defined in the Registration Rights Agreement) under the Registration Statement,
in either case, for more than 30 consecutive Trading Days or 60 non-consecutive
Trading Days during any 12 month period; provided, however, that in the event
that the Company is negotiating a merger, consolidation, acquisition or sale of
all or substantially all of its assets or a similar transaction and in the
written opinion of counsel to the Company, the Registration Statement, would be
required to be amended to include information concerning such transactions or
the parties thereto that is not available or may not be publicly disclosed at
the time, the Company shall be permitted an additional 30 consecutive Trading
Days one-time during any 12 month period relating to such an event;


xi. an Event (as defined in the Registration Rights Agreement) shall not have
been cured to the satisfaction of the Holder prior to the expiration of thirty
days from the Event Date (as defined in the Registration Rights Agreement)
relating thereto (other than an Event resulting from a failure of an
Registration Statement to be declared effective by the Commission on or prior to
the Effectiveness Date (as defined in the Registration Rights Agreement), which
shall be covered by Section 9(a)(ix);


xii. the Company shall fail for any reason to deliver certificates to a Holder
prior to the fifth Trading Day after a Conversion Date pursuant to and in
accordance with Section 5(d) or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with requests for conversions of any Debentures in accordance with the
terms hereof;


xiii. the Company shall fail for any reason to pay in full the amount of cash
due pursuant to a Buy-In within 7 Trading Days after notice therefor is
delivered hereunder or shall fail to pay all amounts owed on account of an Event
of Default within five days of the date due;


xiv. the Company shall fail to have available a sufficient number of authorized
and unreserved shares of Common Stock to issue to such Holder upon a conversion
hereunder; or


xv. the Pledge and Security Agreement or any other security document shall for
any reason fail or cease to create a valid and perfected and, except to the
extent permitted by the terms hereof or thereof, first priority Lien in favor of
the Secured Parties on any Collateral purported to be covered thereby.
 
25

--------------------------------------------------------------------------------



b) Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become, at the
Holder’s election, immediately due and payable in cash. The aggregate amount
payable upon an Event of Default shall be equal to the Mandatory Prepayment
Amount. Commencing 5 days after the occurrence of any Event of Default that
results in the eventual acceleration of this Debenture, the interest rate on
this Debenture shall accrue at the rate of 18% per annum, or such lower maximum
amount of interest permitted to be charged under applicable law. All Debentures
for which the full Mandatory Prepayment Amount hereunder shall have been paid in
accordance herewith shall promptly be surrendered to or as directed by the
Company. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
Debenture holder until such time, if any, as the full payment under this Section
shall have been received by it. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon. In addition,
upon and during the continuance of any one or more Events of Default, the Holder
may exercise all rights and remedies with respect to the Collateral under the
Loan Documents or otherwise available to it under the UCC and other applicable
law, including the right to release, hold, sell, lease, liquidate, collect,
realize upon, or otherwise dispose of all or any part of the Collateral and the
right to occupy, utilize, process and commingle the Collateral. The Holder’s
rights and remedies under this Section shall be cumulative and not exclusive.
 
c)  Collection; Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, the Holder may, at any time or from time to time, apply,
collect, liquidate, sell in one or more sales, lease or otherwise dispose of,
any or all of the Collateral, in its then condition or following any
commercially reasonable preparation or processing, in such order as the Holder
may elect. Any such sale may be made either at public or private sale at its
place of business or elsewhere. Each Borrower agrees that any such public or
private sale may occur upon ten (10) calendar days’ prior written notice to the
Company. The Holder may require any Borrower to assemble the Collateral and make
it available to the Holder at a place designated by the Holder that is
reasonably convenient to the Holder and such Borrower. The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by the Holder in the following order of priorities:


First, to the Holder in an amount equal to the then unpaid amount of the Secured
Obligations, in such order and priority as the Holder may choose in its sole
discretion; and
 
26

--------------------------------------------------------------------------------


 
Second, after the full, final, and indefeasible payment in Cash of all of the
Secured Obligations, to the Company or as a court of competent jurisdiction may
direct.
 
The Holder shall be deemed to have acted reasonably in the custody, preservation
and disposition of any of the Collateral if it complies with the obligations of
a secured party under the UCC.
 
Section 10. Miscellaneous.

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders or by the Company hereunder, including, without
limitation, any Notice of Conversion, shall be made in accordance with Section
6.4 of the Purchase Agreement.
 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, interest and liquidated
damages (if any) on, this Debenture at the time, place, and rate, and in the
coin or currency, herein prescribed. This Debenture is a direct debt obligation
of the Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein.  
 
c) Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.


d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
27

--------------------------------------------------------------------------------


 
e) Waiver. Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.
 
f) Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
 
g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.
 
28

--------------------------------------------------------------------------------


 
h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.


*********************


[SIGNATURE PAGE FOLLOWS]
 
29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.




DIOMED HOLDINGS, INC.  
   
By:
   
Name: David B. Swank
 
Title: Chief Financial Officer







[Signature Page to Amended and Restated Variable Rate
Secured Subordinated Convertible Debenture]
 
30

--------------------------------------------------------------------------------



ANNEX A


NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the Variable Rate
Convertible Debenture of Diomed Holdings, Inc.., a Delaware corporation (the
“Company”), due on October 25, 2008, into shares of common stock, par value
$0.001 per share (the “Common Stock”), of the Company according to the
conditions hereof, as of the date written below. If shares are to be issued in
the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Company’s Common Stock does
not exceed the amounts determined in accordance with Section 13(d) of the
Exchange Act, as further specified under Section 5(c) of this Debenture.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.


Conversion calculations:   


Date to Effect Conversion:
 
Principal Amount of Debentures to be Converted:
 
Payment of Interest in Common Stock __ yes __ no
If yes, $_____ of Interest Accrued on Account of
Conversion at Issue.
 
Number of shares of Common Stock to be issued:
 
Signature:
 
Name:
 
Address:

 
31

--------------------------------------------------------------------------------




Schedule 1


CONVERSION SCHEDULE


The Variable Rate Secured Subordinated Convertible Debentures due on October 25,
2008, in the aggregate principal amount of $____________ issued by Diomed
Holdings, Inc. This Conversion Schedule reflects conversions made under Section
5 of the above referenced Debenture.


Dated:



       
Date of Conversion
(or for first entry,
Original Issue Date)
Amount of
Conversion
Aggregate
Principal
Amount
Remaining
Subsequent to
Conversion
(or original
Principal
Amount)
Company Attest
               
 
                                                     

 
32

--------------------------------------------------------------------------------


 
Exhibit A


Form of Pledge and Security Agreement
 
33

--------------------------------------------------------------------------------

